Memorandum Opinion
Following our opinion in this case dated April 27, 1978, defendants petitioned the superior court to modify the contract for rental of the Portsmouth armory by requiring that plaintiffs file a bond in the amount of $10,000 to cover any damage that may be caused during the rental.
After hearing, the petition was denied by King, J., this date. Defendants asked for and received an expedited appeal in this court. After hearing without a record and based only on oral argument we cannot say that the superior court was in error.

Exception overruled

Douglas, j., did not sit.